Case 1:17-cv-01407-CFC-SRF Document 314 Filed 03/22/19 Page 1 of 2 PageID #: 26948



  Daniel M. Silver
  Partner
  405 N. King Street, 8th Floor
  Wilmington, DE 19801
  T. 302-984-6331                                 PUBLIC VERSION FILED:
  F. 302-691-1260                                 MARCH 22, 2019
  dsilver@mccarter.com


  VIA CM/ECF & HAND DELIVERY                                               March 15, 2019
  The Honorable Colm F. Connolly
  J. Caleb Boggs Federal Building
  Wilmington, DE 19801-3555

  Re: Genentech, Inc. v. Amgen Inc., C.A. No. 17-1407-CFC (D. Del.)
  (consolidated)

  Dear Judge Connolly:
              This letter responds to the Court’s Order of March 13 (D.I. 300).
       Amgen’s         accused of infringement in the new complaint concerns the
  manufacture of Mvasi
                                  1
                                 Plaintiffs believe the                         under
  42 U.S.C. § 262(l); that it infringes pursuant to 35 U.S.C. § 271(e); and that the
  BPCIA for multiple reasons requires that claim to be brought in a new complaint.
         Because the Protective Order permits a party’s “confidential” information to
  be used only for new lawsuits that “aris[e] from Defendants’ filing of Biologics
  License Application No. 761028,” i.e., the aBLA Amgen filed for approval of
  Mvasi manufactured in Thousand Oaks, Paragraph 28 should be amended as
  Plaintiffs have proposed.
        Amgen seems to dispute that its                         for purposes of
  42 U.S.C. § 262(l). At the same time, however, Amgen contends that filing the
  new complaint based on it would be a misuse of information Amgen produced in
  discovery it designated “confidential.”
          Amgen’s position is puzzling. If the                               for
  purposes of the BPCIA, there is no reasonable objection under the Protective Order
  to filing suit over it. Regardless, Genentech in January provided Amgen a draft of
  the new complaint and sought Amgen’s consent to amend Paragraph 28 to allow its
  filing. The new complaint asserts claims under § 271(a), (e), and (g) over


  1




  ME1 29883053v.1
Case 1:17-cv-01407-CFC-SRF Document 314 Filed 03/22/19 Page 2 of 2 PageID #: 26949



  The Honorable Colm F. Connolly
  March 15, 2019
  Page 2


              . Amgen declined.
          The complaint also includes claims under § 271(a) and (g) arising from the
  infringing manufacture                               of a different product. Discovery
  strongly suggests Amgen uses
                 As explained in Plaintiffs’ letter brief, courts routinely amend
  protective orders to allow plaintiffs to pursue claims revealed in discovery. D.I.
  291 at 2; see also 8A Fed. Prac. & Proc. Civ. § 2044.1 (3d ed.) (discussing “long
  line of cases recognizing the propriety of access to the fruits of one litigation to
  facilitate the preparation of other cases”).


  Respectfully submitted,
  /s/ Daniel M. Silver
  Daniel M. Silver (#4758)
  cc: All counsel of record (via CM/ECF)


                         WORD COUNT CERTIFICATION
        I hereby certify that the substantive text of the foregoing letter contains 387
  words, as counted by the Word Count feature of Microsoft Word.


                                          /s/ Daniel M. Silver
                                          Daniel M. Silver (# 4758)




  ME1 29883053v.1
